Appellant urges the insufficience of the testimony, in his motion for rehearing. The facts have been again reviewed. Officers, with a search warrant, searched appellant's place of business in the morning and found three pints of whisky. They searched it again that afternoon, and on this occasion found two gallons of whisky. Appellant stated in the morning that he did not know the whisky then found was in his place, and that he had nothing to do with it. He made the same statement as to the whisky found therein in the afternoon. It was in testimony that he had been tried for possession of whisky found in his place at a former date, and that on said occasion he also said that he did not put the whisky there and *Page 524 
knew nothing about it. On the trial hereof appellant took the witness stand and testified that the whisky found at his place in the morning, and that found there in the afternoon, was his whisky, and that he had it for purely beverage purposes. On cross-examination he admitted that he had made the statements above referred to when the whisky was found. The jury did not have to accept appellant's testimony as true. Appellant had more whisky than was required by our statute to make out a prima facie case against him of possession for purposes of sale. He introduced no witnesses, except himself. We think the testimony amply sufficient.
The motion for rehearing will be overruled.
Overruled.